Citation Nr: 1733822	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-12 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for a stomach condition.

2.  Entitlement to service connection for a stomach condition.

3.  Entitlement to service connection for right lower extremity sensory neuropathy. 

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain with degenerative disc disease (back disability) prior to August 5, 2014, and in excess of 20 percent thereafter.

5.  Entitlement to an initial rating in excess of 10 percent for cervical spondylosis (neck disability) prior to August 5, 2014, and in excess of 20 percent thereafter.

6.  Entitlement to an initial rating in excess of 10 percent for right knee strain.

7.  Entitlement to an initial rating in excess of 10 percent for left lower extremity sensory neuropathy.

8.  Entitlement to a compensable disability rating for scar, residuals of left hand injury.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 5, 2014, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1974 to August 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was granted 100 percent ratings under 38 C.F.R. § 4.30 from February 19, 2008, to May 1, 2008, for the neck disability.  He was also granted a 100 percent rating for the back disability from April 28, 2016, to June 1, 2016.  The temporary 100 percent rating periods are not on appeal.

During the pendency of this appeal, the evaluation of the back disability was increased to 20 percent, effective August 5, 2014, and the evaluation of the neck disability was increased to 20 percent effective August 5, 2014.  This did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran and his spouse testified before the undersigned in an April 2017 Board hearing, the transcript of which is included in the record.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision outlined below.

The issue of entitlement to an increased rating for left upper extremity radiculopathy was raised by the record in the April 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for a stomach condition is decided below, all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a stomach condition was denied in an April 2007 rating decision that was not appealed. 

2.  Evidence received since the April 2007 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the issuance of a final April 2007 decision, the criteria for reopening the claim for service connection for a stomach condition are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the previous denial of entitlement to service connection for a stomach condition in April 2007 was based on a determination that although there was a record of treatment in service for a stomach condition, no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  The April 2007 rating decision also noted that the Veteran currently had gastroesophageal reflux, the Veteran's doctor referred to Barrett's esophagus, but there was no evidence of esophagitis at a VA-contracted examination.  The April 2007 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2016).  

The evidence received since the April 2007 decision includes in pertinent part VA treatment records showing diagnoses of Barrett's esophagus in 2008.  The Veteran also testified before the undersigned that when he was in the Air Force, he had a bad kidney infection that started with really bad acid.  He testified that in 1976 or 1977 he was sent to Walson Army Hospital on Fort Dix to get upper gastrointestinal testing.  The Veteran stated that he was told that the antibiotics were too strong, burned the lining in his stomach, and he had to take antacids and medicine ever since then.

Because such a finding of Barrett's esophagus was one of the elements not present in April 2007, this evidence is sufficient to reopen the previously-denied claim.  Moreover, the Veteran had not previously discussed his in-service kidney infection, treatment with strong antibiotics, and subsequent stomach problems.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  

Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a stomach condition is granted. 


REMAND

The Board finds that additional evidentiary development is required before the remaining issues on appeal are adjudicated.

In regard to the claim for service connection for a stomach condition, on remand the AOJ must attempt to obtain any additional service treatment records from Walson Army Hospital in Fort Dix, New Jersey, for the time period from 1976 to 1977 as treatment records during this time, specifically pertaining to the Veteran's claimed kidney infection, are not of record.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In regard to the claim for increased initial ratings for the back, neck, and right knee disabilities, the Veteran was afforded VA examinations in August 2014 for his back, neck, and right knee disabilities; he was also afforded a VA examination in February 2017 for his back disability.  However, the Board notes that the VA examiners did not report whether testing of the back, neck, or right knee was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. § 4.59 (2016) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

In regard to the claims for service connection for right lower extremity sensory neuropathy and increased initial rating for left lower extremity sensory neuropathy, testing results from September 2014, conducted in connection with the August 2014 VA examination did not show any current objective findings of left or right lower extremity sensory neuropathy.  The Veteran was also afforded a VA examination in February 2017 to evaluate his back.  He reported that since his back surgery in April 2016, the back of his thighs always felt sore, and he would get "come and go" tingling in his right leg.     

The Veteran testified that before the undersigned in April 2017 that he had right leg pain and stinging in the back of his thighs with increased severity due to increased activity or being sedentary.

The Board finds that the Veteran should be afforded a VA examination to address the etiology of any right lower extremity sensory neuropathy and the severity of any left lower extremity sensory neuropathy as the Veteran has reported symptomology subsequent to his April 2016 back surgery that has not been adequately evaluated.

In regard to the claim for a compensable disability rating for scar, residuals of left hand injury, the Veteran was also afforded a VA examination in August 2014 in which it was noted that his service-connected scar was not painful, did not result in limitation of function, and there was no limitation of motion or evidence of painful motion.  

However, the Veteran testified before the undersigned that his scar was painful and tender, not flexible, and he had loss of grip.

VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a remand for another VA examination is required to assess the service-connected scar.  38 U.S.C.A. § 5103A (d) (West 2014).

The issue of entitlement to TDIU prior to August 5, 2014 is deferred pending the requested development and readjudication of the other issues.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Regardless of the Veteran's response, the AOJ must attempt to obtain any available service records from Walson Army Hospital in Fort Dix, New Jersey, regarding treatment for a kidney infection for the period from 1976 to 1977.

All attempts to secure this evidence must be documented in the record.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran.  The Veteran and his representative must then be given an opportunity to respond. 

2.  If, and only if, additional medical records are obtained pertaining to the claimed stomach condition, to include service treatment records, schedule the Veteran for a VA examination to determine the etiology of any stomach condition diagnosed during the pendency of this appeal to include GERD and Barrett's esophagus.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner and the examiner should note such review in his/her report.

The examiner is requested to render the following opinions: Is it at least as likely as not that any stomach condition diagnosed during the pendency of this claim is related to the Veteran's period of service?

Complete detailed rationale is requested for any opinion that is rendered.

3.  Schedule the Veteran for a VA examination to determine the etiology of any current right lower extremity sensory neuropathy and the nature and severity of any current lower extremity sensory neuropathy.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: Is it at least as likely as not that any current right lower extremity sensory neuropathy, if found, is related to the Veteran's period of service?

If not, is it as likely as not (50 percent probability or greater) that any current right lower extremity sensory neuropathy, if found, is caused by any service-connected disability?

If not, is it at least as likely as not (50 percent probability or greater) that any current right lower extremity sensory neuropathy is aggravated (increase in the disability) by any service-connected disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

As to the left lower extremity sensory neuropathy, the examiner is to comment on the current severity and symptomatology, to include whether the impairment is mild, moderate, moderately severe, or severe. 

Complete detailed rationale is requested for any opinion that is rendered.

4.  Schedule the Veteran for VA examination(s) to determine the nature and severity of the service-connected back, neck, and right knee disabilities.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner and the examiner should note such review in his/her report.

As to the back disability, the examiner(s) should report the range of motion of the spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner(s) should report if there is evidence of ankylosis.  The examiner(s) should also describe the frequency and length of any incapacitating episodes (e.g., episodes requiring physician prescribed bedrest) in the past year. 

As for the back, neck, and knee disabilities, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner(s) should report the ranges of knee motion in degrees.  The examiner(s) should also report whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner(s) should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms.

Complete detailed rationale is requested for any opinion that is rendered.

5.  Schedule the Veteran for a VA examination to determine the nature and severity of the service-connected scar.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner and the examiner should note such review in his/her report.

6.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the matter is returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


